               Case 1:20-cv-00280-AW-GRJ Document 1-1 Filed 12/22/20 Page 1 of 4
Filing # 117378967 E-Filed 11/30/2020 03:36:52 PM


                             IN THE CIRCUIT COURT OF THE EIGHTH JUDICIAL
                             CIRCUIT IN AND FOR ALACHUA COUNTY, FLORIDA

                                                                  CASE NO.: 2020 CA-1839
                                                                  DIVISION: K
                                                                  JUDGE: MONICA J. BRASINGTON
        FREDERICK EVANS,

                Plaintiff,

        v.

        MV TRANSPORTATION, INC., a Foreign
        Profit Corporation,

                Defendant.
        ____________________________________________/

                                              AMENDED COMPLAINT

                COMES NOW Plaintiff, FREDERICK EVANS, by and through his undersigned attorney,

        hereby files his Amended Complaint and sues the Defendant, MV TRANSPORTATION, INC.,

        and further states as follows:

                1.      That this is an action for damages in excess of Thirty Thousand ($30,000.00)

        dollars.

                2.      That the Plaintiff, FREDERICK EVANS (“Plaintiff”), was and is a resident of

        Alachua County, State of Florida.

                3.      On or about April 18, 2017, and at all times material, Defendant MV

        TRANSPORTATION, INC. (“Defendant”), was and is a foreign corporation with its principal

        address located at or near 2711 N. Haskell Ave., Dallas, Texas 75204, doing business in the

        City of Gainesville, Alachua County, State of Florida.

                4.      On or about April 18, 2017, Defendant owned the vehicle involved in the

        incident that forms the subject matter of this lawsuit.


                                                 EXHIBIT A
        Case 1:20-cv-00280-AW-GRJ Document 1-1 Filed 12/22/20 Page 2 of 4




            5.    That at all times material hereto, the Defendant acted by and through its

employees and agents.

            6.    That on April 18, 2017, the Defendant supplied transportation services to

Plaintiff.

            7.    That on April 18, 2017, Defendant operated its vehicle in which Plaintiff was a

passenger and parked in front of Plaintiff’s home intending on disembarking Plaintiff from

the Defendant’s vehicle using a movable lift, which went up and down, to provide ingress and

egress to its customers.

            8.    That at all times material hereto the Plaintiff was using a walker with the

ability to be seated as he attempted to disembark the Defendant’s vehicle, via a lift.

            9.    That Defendant instructed Plaintiff to stand on the lift holding his walker as he

began descending to disembark Plaintiff from the vehicle.

            10.   That while the lift descended the employee of the Defendant grabbed an

oxygen tank, being used by Plaintiff, and in so grabbing the tank either knocked into Plaintiff,

or unbalanced the Plaintiff, causing the Plaintiff to fall off the lift.

            11.   That the Defendant owed a duty of care to Plaintiff to operate the lift so as to

safely allow Plaintiff to disembark the Defendant’s vehicle.

            12.   That Defendant breached its duty of care by failing to disembark the Plaintiff

safely and causing the Plaintiff to fall from the Defendant's vehicle's lift; by failing to

supervise Plaintiff's position on the lift; having Plaintiff sit while the lift was descending,

preferably stabilizing the Plaintiff while the lift was descending; and Defendant's employee

or agent should have placed himself near the Plaintiff to prevent the Plaintiff from falling off

the lift.



                                                                                                 2
      Case 1:20-cv-00280-AW-GRJ Document 1-1 Filed 12/22/20 Page 3 of 4




       13.     That but for the negligent of the operation of the Defendant’s lift this accident

would not have occurred.

       14.     That as a direct and proximate result of the aforesaid negligence of Defendant,

the Plaintiff suffered bodily injury and resulting pain and suffering, disability, disfigurement,

loss of capacity for the enjoyment of life, expense of hospitalization, and medical treatment.

The Plaintiff was injured in and about his head, body, limbs and nervous system, to wit:

permanently; by further reason whereof, Plaintiff has and will suffer pain and suffering, to

wit: permanently; that he will in the future sustain loss by inability to follow the usual and

ordinary course of recreation and social activities, to wit: permanently; that Plaintiff has and

will in the future be required to spend large sums of monies for doctors care and other

related medical care and treatment, to wit: permanently; that Plaintiff general health has

been impaired, to wit: permanently.

       WHEREFORE, Plaintiff, FREDERICK EVANS, demands judgment for damages,

attorneys’ fees, filing fees, pre-judgment and post-judgment interest, taxable costs against

Defendant, MV TRANSPORTATION, INC. and all further relief under law and equity as a

matter of right, to which the Court deems appropriate, just and proper.

             DEMAND FOR SPEEDY CIVIL JURY TRIAL DUE TO AGE/CONDITION

       1.      Plaintiff demands a trial by jury as to all issues so triable as a matter of right.

       2.      Plaintiff is over the age of sixty-five (65) and due to the combination of his age

and current health and medical condition, demands a speedy trial with trial to occur no later

than six (6) months pursuant to Florida rules and procedure (2020).




                                                                                                 3
      Case 1:20-cv-00280-AW-GRJ Document 1-1 Filed 12/22/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically file and service through the Florida Court’s E-Portal to: Chad E. Leeper, Esq.

and Matthew P. Ouellette, Esq. of Wicker Smith O’Hara McCoy & Ford, P.A., Attorneys for

Defendant,    6525     Third    Street,   Suite    309,    Rockledge,     FL    32955-5749

MELcrtpleadings@wickersmith.com this 30th day of November, 2020.



                                                  /s/ Richard Perlini______________________
                                                  RICHARD PERLINI/FL Bar No. 201782
                                                  Email: rperlini@meldonlaw.com
                                                  JEFFREY L. MELDON/FL Bar No. 0138179
                                                  Email: jmeldon@meldonlaw.com
                                                  CAREY W. MELDON/FL Bar No. 0018494
                                                  Email: cmeldon@meldonlaw.com
                                                  MELDON LAW
                                                  703 N. Main Street, Suite A
                                                  Gainesville, FL 32601
                                                  Tele: 352.373.8000/Fax: 352.373.8400
                                                  akinser@meldonlaw.com (Paralegal)
                                                  Counsel for Plaintiff




                                                                                           4
